DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 28-39 are pending and have been examined in this Office action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation "energy consumption" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the energy consumption” to refer back to the preamble.  
Claim 28 recites the limitation "the current position" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the current identified position” for proper reference back to the previous recitation and consistency.  
Claim 28 recites the limitation "a phase" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends changing “a phase” in line 10 to “a first phase” and “a phase” in line 11 to “a second phase” and correcting any references to these limitations accordingly. 
Claim 28 recites determining a route using energy consumption; however, it is indefinite how this is performed within the claim.  The claim states that the energy consumption is determined based on the current position, i.e., velocity and acceleration related to the current position.  Therefore, it is indefinite how a route is determined to the destination using energy consumption when the only energy consumption information determined is associated with the current position.  
Claim 28 states that the acceleration is determined based on an average speed of a previous segment and the current segment; however, what defines the previous segment and how it is known is indefinite.  As best understood, the claim is directed at determining a route from a current position to a destination.  Therefore, the current position could be a starting location, i.e., where the vehicle is turned on, with no previous position or segment.  
Claim 28 recites the limitation "a constant average speed" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “a first constant average speed”, “a second constant average speed”, etc. to distinguish between different constant average speeds on different segments.  
Claim 28 recites the limitation "the average speed" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 28 recites “each phase on each line graph arc” in line 16; however, there are no phases associated with the line graph arcs.  The phases are associated with the road segments, so it is indefinite what this limitation is referring to.  
Claim 28 recites the limitation "a route" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 28 recites the limitations “the arc” in line 35.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the line graph arcs”. 
Claim 28 recites the limitations “each arc to the directed graph” in line 36.  It is indefinite what this limitation is referring to.  It is indefinite if the arc of the line graph corresponds to adjacency of each arc to the directed graph or to adjacencies between each arc of the direct graph.  As best understood, the Office recommends “the line graph arcs (from i. above) corresponding to adjacencies between each directed graph arc”. 
Claim 28 recites that “the nodes of the line graph corresponding to each arc of the direct graph” in lines 34-35, which is indefinite as to what this means.  It is indefinite if every line graph node corresponds to each (every) directed graph arc, if every line graph node corresponds to a specific directed graph arc, etc.  
Claim(s) 29-39 is(are) rejected because they depend on claim 28 and fail to cure the deficiency(ies) above.  
Claim 29 recites the limitation “the constant average speed of the vehicle” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is also indefinite what average speed this is referring to since the method is determining a route prior to the vehicle moving.  
Claim 33 recites the limitation “a topology” in line 1.  There is insufficient antecedent basis for these limitations in the claim. It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 35 recites the limitation "intrinsic parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 38 is(are) rejected because they depend on claim 35 and fail to cure the deficiency(ies) above.  
Claim 38 recites the limitation "the predicted power request" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0146362 to Bai et al. in view of U.S. Patent Application Publication 2002/0107618 to Deguchi et al., “A Bellman-Ford Approach to Energy Efficient Routing of Electric Vehicles” to Abousleiman et al., and European Patent Application Publication 0482256 to Worster.
As per claim 28, Bai discloses a method of determining a route of travel minimizing energy consumption of a vehicle travelling on a road network having road segments (Bai; At least the abstract) comprising steps of:
a) identifying a current identified position and a destination of the vehicle (Bai; At least paragraph(s) 16),
b) constructing a dynamic model of the vehicle that relates energy consumption by the vehicle to acceleration of the vehicle (Bai; At least paragraph(s) 26),
c) constructing a line graph of the road network including line graph arcs between the current position of the vehicle and the identified destination of the vehicle (Bai; At least paragraph(s) 18, 19, 50, 51, and 57),
d) determining the energy consumption by the vehicle on each line graph arc by (Bai; At least paragraph(s) 35): 
Bai discloses using average speed and acceleration associated with road segments to determine energy consumption associated with the segments (Bai; At least paragraph(s) 7, 35, and 38-40), but does not explicitly disclose i. dividing each road segment into two phases of travelling with a phase at a constant average speed of traffic related to a current road segment and with a phase of travelling with acceleration in the current road segment by switching from a constant average speed of traffic of a previous road segment to the constant average speed of traffic in the current road segment; and
However, the above features are taught by Deguchi (Deguchi; At least paragraph(s) 70, 72, and 73).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Deguchi into the invention 
ii. using the dynamic model of the vehicle and the average speed and acceleration of each phase on each line graph arc to determine the energy consumption by the vehicle on each line graph arc (Bai; At least paragraph(s) 7, 35, 38-40, and 51) and
Bai discloses computing the energy consumption along routes and that the energy may be negative (Bai; At least paragraph(s) 33, 35, and 51), but does not explicitly disclose determining the route based on minimizing the energy consumption, i.e., e) determining a route between the current identified position of the vehicle and the identified destination of the vehicle by using a shortest path algorithm which minimizes the energy consumption in the line graph, the shortest path algorithm accounting for a negative energy consumption on at least one line graph arc and
However, the above features are taught by Abousleiman (Abousleiman; At least page 1).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Abousleiman into the invention of Bai with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Displaying the estimated energy usage and cost in Bai and the abstract of Abousleiman demonstrates that energy is a variable of concern for drivers and that there is a need to reduce the energy during driving.  Therefore, it would be obvious to calculate and identify routes based on minimization of the energy in order to 
Bai does not explicitly disclose wherein the line graph is constructed with steps of: i) constructing a directed graph of the road network including directed graph nodes and directed graph arcs with the directed graph nodes corresponding to intersections within the road network and the directed graph arcs corresponding to roads connecting the intersections within the road network; and ii) constructing the line graph of the road network with nodes of the line graph corresponding to each directed graph arc, and the arc of the line graph corresponding to adjacency of each arc to the directed graph; and wherein each line graph arc contains information of an arc of the directed graph and of an upstream arc of the directed graph.
However, the above features are taught by Worster (Worster; At least column 1, line(s) 36-45 and column 2, and figure 2).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Worster into the invention of Bai with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Constructing a line graph in this manner allows better characterization of road features, as discussed in at least column 1, line(s) 16-35 of Worster, in order to better determine routes and use less memory, while still being able to use common search algorithms, as discussed in at least column 3, line(s) 34-49.  
As per claim 29, Bai discloses wherein the constant average speed of the vehicle and the acceleration of the vehicle are determined from at least one of traffic 
As per claim 30, Bai discloses wherein the traffic conditions are obtained in real time through communication with online data services (Bai; At least paragraph(s) 41, 48, and 49).
As per claim 31, Bai discloses wherein the traffic conditions are stored in historical data storage (Bai; At least paragraph(s) 47 and 48; crowd-sensed traffic data stored on a server can be used).
As per claim 32, Bai discloses wherein the line graph is constructed using a topology of the road network (Bai; At least paragraph(s) 18, 35, and 37).
As per claim 33, Bai discloses wherein a topology of the road network is determined by geolocation (Bai; At least paragraph(s) 18, in order for the topological information to be associated with a road segment, it has to be determined at least partly using some geolocation means).
As per claim 34, Bai discloses wherein the dynamic model of the vehicle depends on intrinsic parameters of the vehicle (Bai; At least paragraph(s) 26).
As per claim 35, Bai discloses wherein intrinsic parameters of the vehicle are obtained from a database or transmitted by a user (Bai; At least paragraph(s) 23 and 53).
As per claim 36, Bai discloses wherein the route is displayed on a screen of a geolocation system, a smartphone, on a dashboard of the vehicle or on a website (Bai; At least paragraph(s) 52).
As per claim 37, Bai discloses wherein the dynamic model of the vehicle depends on a predicted power request of at least one auxiliary system of the vehicle (Bai; At least paragraph(s) 32).
As per claim 38, Bai discloses wherein the predicated power request of at least one auxiliary system depends on outside temperature (Bai; At least paragraph(s) 32, the loss and thus power request of the electrical system would inherently, however slightly, depend on the temperature).
As per claim 39, Bai discloses calculating an optimized route, using some criteria, between a starting point and destination point, but does not explicitly disclose wherein the shortest path algorithm is a Bellman-Ford algorithm.  
However, the above features are taught by Abousleiman (Abousleiman; At least page 1).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Abousleiman into the invention of Bai with the motivation of simple substitution of one known element for another to obtain predictable results. Bellman-Ford is one of a set number of known route finding algorithm that would be obvious for one in the art to try.  Further, the Bellman-Ford algorithm is capable of handling negative segments (Abousleiman; At least abstract), such as those that may occur while taking into account captured energy from regenerative braking systems (Bai; At least paragraph(s) 33).  
Response to Arguments
Applicant's arguments, see page 7 filed 12/22/2020, with respect to the drawing and claim objections have been fully considered and are persuasive. The drawing and claim objections have been withdrawn.  
Applicant's arguments, see page 7 filed 12/22/2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered.  The amendments did not adequately correct or address some of the rejections, which remain above.  
Applicant's arguments, see pages 7-10 filed 12/22/2020, with respect to the 35 U.S.C. 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows route determinations taking into consideration average speed and acceleration along route segments.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/David P. Merlino/Primary Examiner, Art Unit 3669